Citation Nr: 1706688	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-23 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis as of January 1, 2011.

3.  Entitlement to a TDIU on an extraschedular basis prior to January 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970, to include service in the Republic of Vietnam from November 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for PTSD and assigned a 10 percent evaluation for that disability, effective March 4, 2009-the date the Veteran filed to reopen his claim of service connection for PTSD.  The Veteran timely appealed the assigned evaluation.

During the pendency of the appeal, the AOJ awarded the Veteran a 50 percent evaluation for his PTSD, effective April 25, 2016-the date of his most recent VA examination-in an April 2016 rating decision.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to TDIU prior to January 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) beginning January 1, 2011, the date he was assigned a 60 percent evaluation for his ischemic heart disease.
3.  For the period beginning January 1, 2011, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 50 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met, beginning January 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in August 2009 and May 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in July 2009 and April 2016, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was awarded service connection for PTSD from March 4, 2009.  The Veteran's PTSD has been evaluated as 10 percent disabling from March 4, 2009 to April 24, 2016, and 50 percent disabling for the period beginning April 25, 2016.  Those evaluations are assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the clinical evidence, the Veteran underwent a Social Security Administration (SSA) psychiatric examination in February 2005.  The Veteran reported he suffered from anxiety, flashbacks, a heightened startle response, agitation, occasional nightmares, fatigue, insomnia, and loss of interest in previously enjoyed activities.  The Veteran reported he drank two to six beers each day depending on the severity of his anxiety.  On examination, the examiner noted the Veteran presented as neat and clean, speech was logical, clear, and goal directed, mood was mildly dysphoric, affect was anxious and appropriate, insomnia was noted due to anxiety, and he had a variable appetite, decreased energy, decreased libidinal urges and adequate speed of mental processing.  The Veteran was unable to perform Serial Threes or Sevens, but the examiner noted his recent/remote memory functions were intact, he had normal thought processes, and good judgment and insight.  The examiner specifically noted thought content was unremarkable for auditory or visual hallucinations, and the Veteran denied any current suicidal or homicidal ideations.  The examiner diagnosed the Veteran with PTSD and opined the Veteran's ability to relate interpersonally and withstand the pressures of everyday work would be moderately impaired due to the nature of his anxiety.  Additionally, the examiner opined the Veteran did not have deficits which would interfere with his ability to remember, understand, and carry out complex work-related instructions.  

In March 2005, the Veteran underwent a SSA physical examination.  The Veteran reported he was tired and stressed out, could not fall asleep, and constantly feared that something might happen to him.  The Veteran reported he was sleeping with one eye open to prevent any feelings of impending doom.  He stated he felt he was having "stress attacks," and thought it could be PTSD.  The examiner noted at the end of the examination that an evaluation for a psychiatric component seemed necessary given the Veteran's history of hearing bugs, crickets, and birds, as well as his description of sleeping with one eye open for fear that something might come and get him.  

Subsequent to the Veteran's February and March 2005 SSA examinations, VA treatment notes from December 2005 showed the Veteran reported his depression was improving, but that he occasionally had some flashbacks, and complained of hearing birds and frogs in his ear.  The Veteran reported he was bothered by repeated memories, he experienced thoughts or images of one or more of the stressful events he experienced, and in the past month had been super alert and on guard.

In June 2006, the Veteran again complained of hearing birds and frogs in his ear.  However, the physician noted he was not sure if these symptoms represented auditory hallucinations.  In October 2006, VA treatment records stated the physician attributed these noises to some type of hearing loss/difficulty, and that it appeared the Veteran was not actually having any hallucinations.  Of note, a December 2005 hearing evaluation showed the Veteran had a severe hearing handicap.

The Veteran was referred to a VA psychiatric clinic in November 2006.  The Veteran reported a long standing history of depression on an off and on basis.  He reported he had auditory hallucinations that were long standing in duration and basically consisted of humming noises, clicks, and low grade buzzing sounds.  Like the previous examiner in October 2006, the examiner stated this did not appear to be true auditory hallucinations, but rather some type of tinnitus, or represented alcoholic hallucinosis.  In addition to a dysphoric mood, the Veteran endorsed decreased energy, restless sleep, and feeling tense/on-edge.  The Veteran reported his appetite and weight were stable, and denied any crying spells or lethal ideations.  On examination, the examiner noted the Veteran was casually dressed and groomed, cooperative, made good eye contact, had normal speech, an anxious and dysphoric mood, a full and congruent affect, and his thought processes were absent of any overt lethal ideation, overt paranoid, or delusions.  The examiner diagnosed the Veteran with alcohol (ETOH) abuse, rule-out alcoholic hallucinosis, and rule-out PTSD.

In January 2007, the Veteran was awarded SSA disability benefits.  In the Notice of Decision, SSA found the Veteran's impairments included PTSD and depression.  

In February 2007, VA treatment notes stated the Veteran was basically stable with some noted depression and anxiety.  The Veteran reported occasional auditory hallucinations but that they did not bother him.  On examination, the Veteran was casually dressed and groomed, cooperative, had good eye contact, normal speech, a mildly anxious mood, normal affect, and thought process was absent of any overt lethal ideation, overt paranoia, or delusions.  The examiner's assessment was ETOH abuse, rule-out alcoholic hallucinosis, and probable PTSD.

In May 2008, the Veteran denied having little interest or pleasure in doing things, or feeling down, depressed, or hopeless.  In August 2008, the Veteran again denied any depression.

In March 2009, the Veteran filed his claim to reopen his service-connection claim for PTSD.

The Veteran underwent a VA examination in July 2009.  The Veteran reported no hospitalizations for a mental disorder, having occasional social relationships, and attending social outings with other Veterans.  On examination, the examiner noted the Veteran was clean and neatly groomed, had unremarkable psychomotor activity, clear speech, a cooperative and friendly attitude towards the examiner, normal affect, anxious mood, completed Serial Sevens without errors, had an unremarkable thought process and content, and had adequate insight and judgment.  The examiner noted the Veteran had a sleep impairment; the Veteran reported only three hours of sleep per night that caused exhaustion and interference with daily activities, as well as a mildly impaired recent memory.  The examiner also noted the Veteran reported auditory hallucinations, but these hallucinations were not persistent.  The Veteran denied any obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and stated he was able to maintain minimum personal hygiene.  The examiner diagnosed chronic, mild PTSD, and opined the Veteran had mild social and occupational impairment due to PTSD.

The evidence showed little psychiatric treatment from 2009-2013.  In April 2013, the Veteran was screened for PTSD and depression.  The Veteran reported no nightmares, denied being constantly on guard, watchful, or easily startled, or feeling numb or detached from others.  However, the Veteran reported feeling little interest or pleasure in doing things and feeling down, depressed, or hopeless.  

In August 2013, during an appointment for a routine B12 injection, the Veteran was tearful, but stated he did not want to follow up with mental health; he stated he felt as though he was mentally stable.

In December 2013, the Veteran projected a friendly demeanor, and his mood was somewhat anxious.  He reported he felt his medications were helping his mood.  On examination, the examiner noted the Veteran had an appropriate appearance and grooming, good eye contact, had normal speech, appropriate behavior, a mildly anxious mood, an appropriate affect, alert attention span, good concentration, coherent thought process, good insight and judgment, no auditory or visual  hallucinations, no paranoid ideations, and no suicidal or homicidal thoughts.

In January 2014, the Veteran complained of being anxious all the time and not being able to sleep.  The examiner noted the Veteran was progressively getting more anxious and restless.  The Veteran reported struggling with insomnia, nightmares, irritability, and relationship problems.  On examination, the examiner noted the Veteran had an appropriate appearance and grooming, good eye contact, normal speech, appropriate behavior, a mildly anxious mood, appropriate affect to mood, alert attention span, good concentration, coherent thought process, good insight and judgment, no auditory or visual hallucinations, and no paranoid, suicidal, or homicidal ideations.  

In April 2014, the Veteran reported his mood had somewhat improved since his last visit and he felt his medications were effective.  On examination, the Veteran had an appropriate appearance and grooming, good eye contact, normal speech, appropriate behavior, a mildly anxious mood, appropriate affect, alert attention span, good concentration, coherent thought process, good insight and judgment, no auditory or visual hallucinations, and no paranoid, suicidal, or homicidal ideations.  

A subsequent April 2014 treatment note stated the Veteran had a stable mood and denied any profound depression or suicidal ideations.  The Veteran noted his mood was less anxious and he had been less irritable.  The Veteran reported mild anhedonia and weight change, fatigue/low energy, palpitations, a fear of going crazy, occasional flashbacks, nightmares, hypervigilance, avoidance, and feelings of helplessness.  He denied any memory problems.  On examination, the Veteran had an appropriate appearance, appropriate grooming, good eye contact, normal speech, appropriate behavior, a mildly depressed mood, normal affect, alert attention span, fair concentration, and he denied any auditory or visual hallucinations, as well as any suicidal ideations. 

The Board has reviewed the Veteran's VA treatment records through April 2016 that have been associated with the claims file; particularly, the Board notes April 2015 treatment records that showed the Veteran was admitted for chronic alcohol abuse, and subsequently attended an alcohol rehabilitation program.  The Board also notes the treatment records indicate the Veteran has not had any alcohol use since April 2015.

A second VA examination was conducted in April 2016.  The Veteran reported depressed mood, anxiety, suspiciousness, and a chronic sleep impairment.  Examination showed the Veteran had fair grooming and hygiene, normal speech, good eye contact, logical and goal directed thoughts, he recalled three out of three words immediately after they were presented by the examiner and three out of three after a short delay, attention normal, was able to complete backwards spelling tasks, normal abstract reasoning, and affect constricted/dysphoric.  The examiner noted the Veteran endorsed intermittent depressed mood, with no suicidal intent or plan.  The examiner also noted the Veteran endorsed sleep disruption, including having distressing dreams related to military service on a sporadic basis.  Lastly, the examiner noted the Veteran endorsed irritability, but denied anxiety, panic attacks, and auditory or visual hallucinations.  She summarized the Veteran's PTSD as an occupational and social impairment with reduced reliability and productivity.

Based on the foregoing evidence, the Board finds that a 50 percent evaluation, but not higher, is warranted throughout the appeal period.

The Board notes that currently, the basis of the award of 50 percent is the April 2016 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and the July 2009 examination report, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran was reporting a depressed mood, anxiety, suspiciousness, irritability, distressing dreams, a chronic sleep impairment, and an overall occupational and social impairment with reduced reliability and productivity prior to the date of the April 2016 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  Thus, after resolving the benefit of any reasonable doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted throughout the appeal period.  

Nonetheless, the Veteran is not shown during the appeal period to have symptoms as severe as suicidal ideations; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.

The examiners routinely noted that the Veteran reported no suicidal ideations, denied any obsessive or ritualistic behavior, and presented with normal grooming, speech and thought processes.  Further, the Veteran reported only intermittent depression, and stated he did not experience panic attacks.  Examinations and treatment notes do not indicate any spatial disorientation, or issues with impulse control, and the Veteran consistently had fair to good personal appearance and hygiene. 

Likewise, during the appeal period, there was no evidence of difficulty adapting to stressful circumstances or an inability to establish and maintain effective relationships; in fact, the Veteran was consistently cooperative and friendly during his examinations, and he indicated on several occasions he had occasional social relationships.

The Board acknowledges that the evidence demonstrates the Veteran reported occasional auditory hallucinations prior to and during the appeal period.  However, the record shows these were relatively infrequent, and he stated on more than one occasion that these hallucinations did not bother him.  Additionally, the Veteran's physicians stated in 2006 that the noises the Veteran was hearing were not real auditory hallucinations, but rather a result of his hearing impairment.

Based on the above noted evidence, particularly the April 2016 VA examiner's conclusion respecting the effect of the Veteran's PTSD on his occupational and social functioning, the Board cannot find that the Veteran's symptomatology reflects a deficit in most areas. Thus, for these reasons, the Board must find that an evaluation higher than 50 percent is not warranted for the Veteran's PTSD.  Accordingly, a 50 percent evaluation, but no higher, for the Veteran's PTSD throughout the appeal period is warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Additionally, the Board must contemplate whether the case should be referred for an extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the Rating Schedule, including a wide variety of psychiatric symptoms and types of impairment, particularly as the schedular criteria mandate consideration of all psychiatric symptoms related to the service-connected psychiatric disability - not just the ones listed as examples.  For these reasons, the Board finds the rating schedule is adequate to evaluate the psychiatric disability and that referral for extraschedular consideration is not in order. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Accordingly, the Board finds that a 50 percent evaluation, but no higher, for the Veteran's PTSD is warranted throughout the entire appeal period.  See 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  

Turning to the Veteran's TDIU claim, VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) since January 1, 2011, the date on which he was awarded a 60 percent evaluation for his ischemic heart disease.  

The evidence indicated the Veteran is not currently working; the Veteran's last reported full-time employment was as a warehouse supervisor from January 1983 to October 1989.  Additionally, the record showed the Veteran has past full-time employment as a carpenter and a cargo truck driver.

In January 2016, the VA examiner opined the Veteran's heart conditions would not impact his ability to work, as he was capable of sedentary labor.  However, while there is some indication in the record that the Veteran has a four year degree, there is no indication that the Veteran's work experience, as discussed above, would qualify him for sedentary employment.  Further, even if the Veteran's education and work experience qualified him for sedentary employment, the significant occupational impairment of his PTSD, to include symptoms such as depressed mood, anxiety, suspiciousness, irritability, distressing dreams, and chronic sleep impairment, would at least as likely as not preclude his ability to obtain and maintain such employment.

Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU beginning January 1, 2011, the date on which he is schedularly entitled to TDIU in this case.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 50 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD is granted.

Entitlement to TDIU beginning January 1, 2011 is granted.


REMAND

The Board notes that prior to January 1, 2011, the Veteran had one disability, PTSD, which was rated at 50 percent; thus, he does not have a combined percentage of 70 percent disabling or a single disability evaluated as 60 percent disability prior to that date.  Therefore, prior to January 1, 2011, the Veteran does not meet the schedular criteria for TDIU and the Board is precluded from assigning TDIU in the first instance.  See 38 C.F.R. § 4.16(a).  Regardless, the evidence-particularly the VA treatment records and the July 2009 VA examination report-indicate that the Veteran's PTSD rendered him unable to participate in employment prior to January 1, 2011.  Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. 4.16(b).  

Also, on remand, the AOJ should ensure all VA treatment records have been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU prior to January 1, 2011 under 38 C.F.R. § 4.16(b).  

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to January 1, 2011.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


